Citation Nr: 1532272	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for neuropathy, right lower extremity.

7.  Entitlement to service connection for neuropathy, left lower extremity.

8.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

9.  Entitlement to service connection for peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to May 1969.  He received the Purple Heart and Combat Action Ribbon, among other decorations for this service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for neuropathy of the right and left lower extremities and the right and left upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for hearing loss and tinnitus.  The Veteran did not appeal the rating decision and it became final.

2.  The evidence associated with the claims file subsequent to the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for hearing loss and tinnitus.

3.  Bilateral hearing loss is etiologically related to service.
 
4. Tinnitus is etiologically related to service.

5.  The Veteran's lower back condition is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied service connection for hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  The criteria for reopening the claim for service connection for hearing loss and tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in favor of the Veteran, hearing loss is related to service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service. 38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a lower back condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in March and July 2011.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA audiology examinations in April 1987, August 2006, and August 2007.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He was not provided with an examination to assess his claimed back condition.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed, the evidence does not establish any in-service injury or event, or any nexus to active service.  Accordingly, a VA examination was not required.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for hearing loss and tinnitus was previously considered and denied by the RO in a September 2006 rating decision.  The September 2006 rating decision denied the claim as there was no evidence of either condition during service and no evidence of a nexus to service.  The Veteran was notified of that decision and of his appellate rights.  The Veteran filed a timely notice of disagreement but did not perfect an appeal to the decision.  Accordingly, the September 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the September 2006 rating decision became final includes medical treatment evidence, VA examinations, and statements from the Veteran.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence includes medical treatment evidence that suggests a nexus between the current disabilities and service.  Specifically, an October 2010 VA audiology consultation noted the history of hearing loss and tinnitus that had been present for 40 years since the Veteran returned from Vietnam.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for hearing loss and tinnitus.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus are a result of acoustic trauma during service, including from mortar, rocket, and cannon fire.  His DD 214 shows that he served in the Republic of Vietnam as a rifleman.  He first filed a claim for service connection for hearing loss in 1987.  Since that time, he has consistently reported in medical treatment visits and correspondence with VA that hearing loss and tinnitus had their onset during service.

The Veteran's lay statements regarding acoustic trauma are competent and credible. Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service. 

There is no audiometric data from his active duty service.  An April 1987 VA audiology examination shows that the Veteran has a hearing loss disability for VA purposes, demonstrated by hearing acuity over 40 decibels in at least one of the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally.  

February 1989 statements from B.T.D., a fellow service member, and M.H., the Veteran's mother, assert that the Veteran had normal hearing prior to his service in the Republic of Vietnam, and that he had difficulty hearing people and participating in conversations after his return.  

A February 2006 statement from the Veteran's private audiologist, Dr. T.S.L., opines that the Veteran's hearing loss may be due to acoustic trauma in service. 

An August 2006 VA examiner noted that no audiometric findings were recorded during service.  The examiner concluded that an opinion as to the etiology of hearing loss could not be reached without resorting to mere speculation.  

The Veteran was afforded an August 2011 VA audiology examination.  The VA examiner concluded that hearing loss was not caused by acoustic trauma in service. The rationale was that there were no audiology findings at separation from service, and the onset of current hearing loss was many years after service.  The August 2011 VA examiner failed to note that hearing loss for VA purposes was diagnosed as early as 1987. 

The Board finds probative the lay statements regarding the onset of hearing loss, which are further supported by evidence of a hearing loss disability for VA purposes as early as 1987, and the February 2006 statement from Dr. T.S.L.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss was caused by the conceded in-service acoustic trauma, and service connection is warranted. 

As to the Veteran's claim for tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service. 

The August 2011 VA audiologist opined that tinnitus was not related to noise exposure in service, despite the Veteran's report that tinnitus had its onset in service.  The rationale was that no hearing loss or significant permanent hearing thresholds were documented to have occurred in service. 

A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 

Service Connection for a Lower Back Condition

The Veteran contends that he has a current lower back condition that is related to service.  Although he asserts that service connection is warranted for the back condition, he has made no specific contentions as to an in-service injury or event that might have caused the current condition.

Service treatment records show no complaints, treatment, or diagnoses of any back problem.  His May 1969 separation examination shows no complaints or abnormalities related to the back.  At a January 1987 decision review officer hearing regarding a different issue, he recalled that he was treated for dental, ankle and foot problems at separation, but that he did not seek treatment for any other conditions.   

An April 1987 VA psychiatric examination shows that the Veteran complained of lower back pain.  There was no diagnosis.  At a May 2006 PTSD examination, the Veteran reported that he had lower back pain which he related to a post-service work injury.  The Veteran reported a history of lower back pain in a May 2010 VA treatment record.  The note reflects that he had lumbar surgery in 1998 secondary to an on-the-job injury.  

The Veteran is competent to report symptoms of a lower back condition that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to service, approximately 40 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

As noted, while he relates his back condition to service, he has not asserted that there was any injury to the back or even complaints of back pain during service.  Further, he has not claimed that his lower back pain has been present since service.  The first mention of back pain in the record is in April 1987, when he reported pain without any underlying diagnosis.  He did not relate the back pain to service at that time.  Rather, the medical and lay evidence, including the Veteran's own statements, indicates that his current back condition is a result of a post-service on-the-job injury.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back condition, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hearing loss and tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a back condition is denied.


REMAND

The Veteran claims that his neuropathy of the bilateral upper and lower extremities is related to service.  The record reflects that he has several risk factors for peripheral neuropathy, including his conceded exposure to Agent Orange, his alcohol dependence which has been related to service-connected PTSD, and his non service-connected back condition.  Although an examination has already been provided to address his claim that neuropathy is caused by service-connected diabetes, the Board finds that a new examination with nexus opinion should be provided to address all possible causes of the claimed disorders.  

The Veteran served in the Republic of Vietnam and thus exposure to herbicides is presumed.  Early onset peripheral neuropathy is presumed to be related to herbicide exposure, but only if the condition became manifest to a degree of 10 percent or more within a year following the last exposure.  Even if presumptive service connection is not warranted, however, direct service connection may be available if the medical evidence shows that, regardless of the length of time since exposure, the condition was caused by herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for purposes of determining the etiology of his neuropathy of the bilateral upper and lower extremities.  The examiner is asked to: 

a.  Identify by diagnosis all neuropathy conditions currently shown, and provide an opinion as to whether any of the conditions became manifest within one year after the Veteran's service in the Republic of Vietnam.  

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropathy is the result of the Veteran's service-connected PTSD, specifically, his alcohol dependence; his service-connected diabetes; or any other service-connected disability.

The examiner should specifically discuss a February 2007 VA treatment record which relates his bilateral lower extremity peripheral neuropathy to alcohol consumption, and another February 2007 VA treatment record which states that his alcohol abuse is related to his PTSD.  

c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropathy was aggravated by the Veteran's service-connected PTSD, specifically, his alcohol dependence; his service-connected diabetes; or any other service-connected disability.

d. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy was due to exposure to herbicides, or to any other event or injury in service.

The examiner should note that the Veteran served in the Republic of Vietnam and herbicide exposure is presumed.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


